 
EXHIBIT 10.8
 
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT


This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 27th day of September, 2011, among Redwood
Residential Acquisition Corporation, a Delaware corporation (“Assignor”),
Sequoia Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S.
Bank National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2011 (the “Pooling and Servicing Agreement”), and PrimeLending, a PlainsCapital
Company, a Texas corporation (“PrimeLending”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”) as modified or
supplemented by this Agreement.  Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement.  Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.


Assignment


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Assignee hereby accepts such assignment from
Depositor.


3.           PrimeLending hereby acknowledges the foregoing assignments.


Representations and Warranties


4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and PrimeLending as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;
 
 
 

--------------------------------------------------------------------------------

 


(b)            Assignor is the lawful owner of its interests and rights under
the Purchase Agreement to the extent of the Mortgage Loans, free and clear from
any and all claims and encumbrances whatsoever, and upon the transfer of such
interests and rights to Assignee as contemplated herein, Assignee shall have
good title to all of Assignee's interests and rights under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to PrimeLending with respect to the Purchase Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;
 
 
2

--------------------------------------------------------------------------------

 


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement.  The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.
 
 
3

--------------------------------------------------------------------------------

 
 
7.            PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:
(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;


(c)            PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of PrimeLending’s
business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of PrimeLending’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which PrimeLending is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which PrimeLending or its
property is subject.  The execution, delivery and performance by PrimeLending of
this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PrimeLending.  This Agreement has been duly executed and delivered by
PrimeLending and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of PrimeLending enforceable against PrimeLending in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.


Restated PrimeLending Representations and Warranties


8.           Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.
 
 
4

--------------------------------------------------------------------------------

 


Recognition of Assignee


9.           From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.


Enforcement of Rights


10.          (a)            Controlling Holder Rights.  PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under each of the
following sections of the Purchase Agreement:


Purchase Agreement:
 
Section or Subsection
 
Matter
     
6.03
 
Delivery of Mortgage Loan Documents
     
7.03, other than 7.03(c)
  
Repurchase and Substitution



(b)            If any Affiliate of the Depositor is no longer the Controlling
Holder under the Pooling and Servicing Agreement, then all rights that are to be
exercised by the Controlling Holder pursuant to Section 10(a) shall be exercised
by Assignee.
 
 
5

--------------------------------------------------------------------------------

 
 
Amendments to Purchase Agreement


11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:
 
(a)            Definitions.


(i)           The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New
York,  (iii) a day on which banks in the states of California, Maryland,
Minnesota, Missouri or New York, are authorized or obligated by law or executive
order to be closed or (iv) a day on which the New York Stock Exchange or the
Federal Reserve Bank of New York is closed.


Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.


(b)           The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.


Miscellaneous


12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:


 
(a)
In the case of PrimeLending,



PrimeLending, a PlainsCapital Company
18111 Preston Road, Suite 900
Dallas, Texas  75252
Attention:  Mr. Scott Eggen, SVP
Phone: 972-248-7866


with a copy to the General Counsel at the same address
 
 
6

--------------------------------------------------------------------------------

 

 
(b)
In the case of Assignee,



U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2011-2


 
(c)
In the case of Depositor,



Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


 
(d)
In the case of Assignor,



Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


 
(e)
In the case of Master Servicer,



Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045)
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2011-2
 
 
7

--------------------------------------------------------------------------------

 

 
(f)
In the case of the Controlling Holder,



Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.


16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.


17.         This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto.  PrimeLending hereby consents to
such exercise and enforcement. 
 
 
8

--------------------------------------------------------------------------------

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling and Servicing Agreement referred to herein (the “Trust”) in the
exercise of the powers and authority conferred upon and vested in it, and as
directed in the Pooling and Servicing Agreement, (ii) each of the undertakings
and agreements herein made on behalf of the Trust is made and intended not as a
personal undertaking or agreement of or by U.S. Bank but is made and intended
for purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of U.S. Bank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Assignor under the Purchase Agreement, as modified or
supplemented by this Agreement (such indebtedness, expenses and other amounts
being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.


20.         Master Servicer.  PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee.  The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.


PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #83707500, Sequoia Mortgage Trust 2011-2 Certificate Distribution
Account
 
21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement.  Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.
 
 
9

--------------------------------------------------------------------------------

 

22.         Rule 17g-5 Compliance.  PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2011-2” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider.  PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information
Provider.  None of the foregoing restrictions in this Section 22 prohibit or
restrict oral or written communications, or providing information, between
PrimeLending, on the one hand, and any Rating Agency or NRSRO, on the other
hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings
it assigns to PrimeLending or (ii) such Rating Agency’s or NRSRO’s evaluation of
PrimeLending’s operations in general; provided, however, that PrimeLending shall
not provide any information relating to the Mortgage Loans to such Rating Agency
or NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



 
REDWOOD RESIDENTIAL ACQUISITION
 
CORPORATION
 
Assignor
     
By:
/s/ John Isbrandtsen
 
Name:
John Isbrandtsen
 
Title:
Authorized Officer
     
SEQUOIA RESIDENTIAL FUNDING, INC.
 
Depositor
     
By:
/s/ John Isbrandtsen
 
Name:
John Isbrandtsen
 
Title:
Authorized Officer
     
U.S. BANK NATIONAL ASSOCIATION, not in its
 
individual capacity but solely as Trustee,
 
Assignee
     
By:
/s/ Tamara Schultz-Fugh
 
Name:
Tamara Schultz-Fugh
 
Title:
Vice President
     
PRIMELENDING, A PLAINSCAPITAL COMPANY
     
By:
/s/ Scott Eggen  
Name:
Scott Eggen  
Title:
SVP Capital Markets



Accepted and agreed to by:
     
WELLS FARGO BANK, N.A.
 
Master Servicer
     
By:
/s/ Graham M. Oglesby
 
Name:
Graham M. Oglesby
 
Title:
Vice President
 

 
 
11

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 
 
12

--------------------------------------------------------------------------------

 
 
Primary Servicer
 
Primary Servicer Name
 
Servicing Fee %
 
Servicing Fee—Flatdollar
 
Servicing Advance Methodology
 
Originator
 
Loan Group
 
Loan Number
 
sellernumber
 
Amortization Type
 
Lien Position
 
HELOC Indicator
 
Loan Purpose
 
Cash Out Amount
 
Total Origination and Discount Points
 
Covered/High Cost Loan Indicator
 
Relocation Loan Indicator
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000555
 
2001707827
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000606
 
2153601039
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000626
 
3006612689
 
1
 
1
 
0
 
9
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000644
 
3006610638
 
1
 
1
 
0
 
9
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000646
 
6001600492
 
1
 
1
 
0
 
9
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000647
 
6004600154
 
1
 
1
 
0
 
9
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000648
 
2027601912
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000658
 
2151600924
 
1
 
1
 
0
 
9
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000770
 
2001708109
 
1
 
1
 
0
 
9
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000789
 
2153601081
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000793
 
2017604292
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000798
 
2097600717
 
1
 
1
 
0
 
6
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000826
 
2017604222
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000827
 
20631100094
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000838
 
2131700653
 
1
 
1
 
0
 
7
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000862
 
2036601577
 
1
 
1
 
0
 
6
               
1000938
 
Select Portfolio Servicing
 
0.002500
         
Prime Lending
     
1050000887
 
2045700695
 
1
 
1
 
0
 
7
               
1000938
  
Select Portfolio Servicing
  
0.002500
  
 
  
 
  
Prime Lending
  
 
  
1050000891
  
2073603392
  
1
  
1
  
0
  
7
  
 
  
         



Primary Servicer
 
Broker Indicator
 
Channel
 
Escrow Indicator
 
Senior Loan
Amount(s)
 
Loan Type of Most
Senior Lien
 
Hybrid Period of
Most Senior Lien (in
months)
 
Neg Am Limit of
Most Senior Lien
 
Junior Mortgage
Balance
 
Origination Date of
Most Senior Lien
 
Origination Date
 
Original Loan
Amount
 
Original Interest
Rate
 
Original
Amortization Term
 
Original Term to
Maturity
 
First Payment Date
of Loan
 
Interest Type
Indicator
1000938
     
1
 
0
 
0
             
0.00
     
20110318
 
660000.00
 
0.055000
 
360
 
360
 
20110501
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20110412
 
970000.00
 
0.052500
 
360
 
360
 
20110601
 
1
1000938
     
1
 
0
 
0
             
150000.00
     
20110524
 
770000.00
 
0.052500
 
360
 
360
 
20110701
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20100826
 
524950.00
 
0.051250
 
360
 
360
 
20101001
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110126
 
767500.00
 
0.055000
 
360
 
360
 
20110301
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20101221
 
705250.00
 
0.053750
 
360
 
360
 
20110201
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20110523
 
763000.00
 
0.052500
 
360
 
360
 
20110701
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20110504
 
1204000.00
 
0.053750
 
360
 
360
 
20110701
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20110509
 
999650.00
 
0.053750
 
360
 
360
 
20110701
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110523
 
1650000.00
 
0.050000
 
360
 
360
 
20110701
 
1
1000938
     
1
 
0
 
0
             
0.00
     
20110502
 
938400.00
 
0.053750
 
360
 
360
 
20110701
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110517
 
999000.00
 
0.053750
 
360
 
360
 
20110701
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110612
 
848000.00
 
0.052500
 
360
 
360
 
20110801
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110526
 
496000.00
 
0.052500
 
360
 
360
 
20110701
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110518
 
551250.00
 
0.055000
 
360
 
360
 
20110701
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110524
 
1067500.00
 
0.053750
 
360
 
360
 
20110701
 
1
1000938
     
1
 
4
 
0
             
0.00
     
20110623
 
472000.00
 
0.052500
 
360
 
360
 
20110801
 
1
1000938
  
   
1
  
4
  
0
  
 
  
 
  
 
  
0.00
  
 
  
20110714
  
631200.00
  
0.052500
  
360
  
360
  
20110901
  
1



Primary Servicer
 
Original Interest
Only Term
 
Buy Down Period
 
HELOC Draw Period
 
Current Loan
Amount
 
Current Interest
Rate
 
Current Payment
Amount Due
 
Interest Paid
Through Date
 
Current Payment
Status
 
Index Type
 
ARM Look-back
Days
 
Gross Margin
 
ARM Round Flag
 
ARM Round Factor
 
Initial Fixed Rate
Period
 
Initial Interest Rate
Cap (Change Up)
 
Initial Interest Rate
Cap (Change Down)
1000938
 
0
 
0
     
656100.94
 
0.055000
 
3747.41
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
965520.18
 
0.052500
 
5356.38
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
767338.73
 
0.052500
 
4251.97
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
517378.10
 
0.051250
 
2858.28
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
761538.02
 
0.055000
 
4357.78
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
696819.88
 
0.053750
 
3949.20
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
760362.94
 
0.052500
 
4213.31
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
1199934.44
 
0.053750
 
6742.05
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
996274.47
 
0.053750
 
5597.75
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
1644027.50
 
0.050000
 
8857.56
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
935231.29
 
0.053750
 
5254.77
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
995626.16
 
0.053750
 
5594.11
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
846050.36
 
0.052500
 
4682.69
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
494285.73
 
0.052500
 
2738.93
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
549431.56
 
0.055000
 
3129.94
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
1063895.36
 
0.053750
 
5977.69
 
20110901
 
0
 
0
                           
1000938
 
0
 
0
     
470914.83
 
0.052500
 
2606.40
 
20110901
 
0
 
0
                           
1000938
  
0
 
0
  
 
  
630475.99
  
0.052500
  
3485.51
  
20110901
  
0
  
0
  
                         



Primary Servicer
 
Subsequent Interest
Rate Reset Period
 
Subsequent Interest
Rate Cap (Change Down)
 
Subsequent Interest
Rate Cap (Change
Up)
 
Lifetime Maximum
Rate (Ceiling)
 
Lifetime Minimum
Rate (Floor)
 
Negative
Amortization Limit
 
Initial Negative
Amortization Recast
Period
 
Subsequent
Negative
Amortization Recast
Period
 
Initial Fixed
Payment Period
 
Subsequent
Payment Reset
Period
 
Initial Periodic
Payment Cap
 
Subsequent
Periodic Payment
Cap
 
Initial Minimum
Payment Reset
Period
 
Subsequent
Minimum Payment
Reset Period
 
Option ARM
Indicator
 
Options at Recast
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
                                                         
0
   
1000938
  
     
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
0
  
 



Primary Servicer
 
Initial Minimum
Payment
 
Current Minimum
Payment
 
Prepayment Penalty
Calculation
 
Prepayment Penalty
Type
 
Prepayment Penalty
Total Term
 
Prepayment Penalty
Hard Term
 
Primary Borrower ID
 
Number of
Mortgaged
Properties
 
Total Number of
Borrowers
 
Self-employment
Flag
 
Current ‘Other’
Monthly Payment
 
Length of
Employment:
Borrower
 
Length of
Employment: Co-
Borrower
 
Years in Home
 
FICO Model Used
 
Most Recent FICO
Date
1000938
                 
0
     
42
 
1
 
2
 
0
     
9.60
 
8.00
 
0.00
 
1
 
20110825
1000938
                 
0
     
83
 
2
 
2
 
0
     
7.10
 
15.10
 
0.00
 
1
   
1000938
                 
0
     
164
 
1
 
2
 
0
     
7.00
 
10.20
 
3.00
 
1
   
1000938
                 
0
     
463
 
1
 
2
 
1
     
30.00
     
6.00
 
1
 
20110825
1000938
                 
0
     
80
 
1
 
2
 
0
     
8.10
     
2.00
 
1
 
20110825
1000938
                 
0
     
228
 
1
 
2
 
0
     
7.50
     
4.00
 
1
 
20110825
1000938
                 
0
     
394
 
2
 
2
 
0
     
0.20
     
0.00
 
1
   
1000938
                 
0
     
265
 
1
 
2
 
0
     
8.00
 
11.00
 
11.00
 
1
   
1000938
                 
0
     
195
 
1
 
2
 
0
     
1.30
     
0.75
 
1
   
1000938
                 
0
     
440
 
1
 
2
 
1
     
13.00
 
8.00
 
0.00
 
1
   
1000938
                 
0
     
171
 
1
 
2
 
0
     
8.60
     
0.00
 
1
   
1000938
                 
0
     
307
 
1
 
2
 
0
     
0.50
     
0.00
 
1
   
1000938
                 
0
     
66
 
2
 
2
 
0
     
0.50
     
0.00
 
1
   
1000938
                 
0
     
390
 
1
 
1
 
0
     
0.10
     
0.00
 
1
   
1000938
                 
0
     
45
 
1
 
2
 
1
     
17.00
     
0.00
 
1
   
1000938
                 
0
     
398
 
1
 
1
 
1
     
2.00
     
0.00
 
1
   
1000938
                 
0
     
72
 
1
 
2
 
0
     
3.00
 
3.00
 
0.00
 
1
   
1000938
  
     
  
 
  
 
  
0
  
 
  
210
  
2
  
2
  
0
  
 
  
1.80
  
 
  
0.00
  
1
  
 



Primary Servicer
 
Primary Wage
Earner Original
FICO: Equifax
 
Primary Wage
Earner Original
FICO: Experian
 
Primary Wage
Earner Original
FICO: TransUnion
 
Secondary Wage
Earner Original
FICO: Equifax
 
Secondary Wage
Earner Original
FICO: Experian
 
Secondary Wage
Earner Original
FICO: TransUnion
 
Original
Primary Borrower
FICO
 
Most Recent
Primary Borrower
FICO
 
Most Recent Co-
Borrower FICO
 
Most Recent FICO
Method
 
VantageScore:
Primary Borrower
 
VantageScore: Co-
Borrower
 
Most Recent
VantageScore
Method
 
VantageScore Date
 
Credit Report:
Longest Trade Line
 
Credit Report:
Maximum Trade
Line
1000938
                         
764
 
779
                               
1000938
                         
781
                                   
1000938
                         
738
                                   
1000938
                         
804
 
801
                               
1000938
                         
723
 
755
                               
1000938
                         
813
 
789
                               
1000938
                         
770
                                   
1000938
                         
773
                                   
1000938
                         
780
                                   
1000938
                         
783
                                   
1000938
                         
748
                                   
1000938
                         
802
                                   
1000938
                         
778
                                   
1000938
                         
761
                                   
1000938
                         
796
                                   
1000938
                         
733
                                   
1000938
                         
751
                                   
1000938
  
     
  
 
  
 
  
 
  
 
  
779
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 



Primary Servicer
 
Credit Report:
Number of Trade
Lines
 
Credit Line Usage
Ratio
 
Most Recent 12-
month Pay History
 
Months Bankruptcy
 
Months Foreclosure
 
Primary Borrower
Wage Income
 
Co-Borrower Wage
Income
 
Primary Borrower
Other Income
 
Co-Borrower Other
Income
 
All Borrower Wage
Income
 
All Borrower Total
Income
 
4506-T Indicator
 
Borrower Income
Verification Level
 
Co-Borrower
Income Verification
 
Borrower
Employment
Verification
 
Co-Borrower
Employment
Verification
1000938
         
000000000000
         
6667.00
 
7233.00
 
9776.00
 
0.00
 
13900.00
 
23676.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
27228.00
 
1899.00
 
293.00
 
842.00
 
29127.00
 
30262.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
0.00
 
19593.00
 
1957.00
 
-514.00
 
19593.00
 
21036.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
24182.00
     
1355.00
     
24182.00
 
25537.00
 
Y
 
4
     
3
   
1000938
         
000000000000
         
17250.00
     
13753.00
     
17250.00
 
31003.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
33333.00
     
0.00
     
33333.00
 
33333.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
33333.33
     
0.00
     
33333.33
 
33333.33
 
Y
 
5
     
3
   
1000938
         
000000000000
         
6986.53
 
24150.00
 
0.00
 
0.00
 
31136.53
 
31136.53
 
Y
 
5
     
3
   
1000938
         
000000000000
         
32924.00
     
-923.00
     
32924.00
 
32001.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
40018.00
 
8571.00
 
0.00
 
0.00
 
48589.00
 
48589.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
12500.00
     
12833.00
     
12500.00
 
25333.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
31250.00
     
0.00
     
31250.00
 
31250.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
18333.33
     
0.00
     
18333.33
 
18333.33
 
Y
 
5
     
3
   
1000938
         
000000000000
         
15000.00
     
0.00
     
15000.00
 
15000.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
36784.00
     
0.00
     
36784.00
 
36784.00
 
Y
 
5
     
3
   
1000938
         
000000000000
         
0.00
     
40227.00
     
0.00
 
40227.00
 
Y
 
4
     
3
   
1000938
         
000000000000
         
4555.03
 
10339.64
 
0.00
 
667.00
 
14894.67
 
15561.67
 
Y
 
5
     
3
   
1000938
  
     
  
000000000000
  
 
  
 
  
17195.16
  
 
  
-112.46
  
 
  
17195.16
  
17082.70
  
Y
  
5
  
 
  
3
  
 



Primary Servicer
 
Borrower Asset
Verification
 
Co-Borrower Asset
Verification
 
Liquid / Cash
Reserves
 
Monthly Debt All
Borrowers
 
Originator DTI
 
Fully Indexed Rate
 
Qualification
Method
 
Percentage of Down
Payment from
Borrower Own
Funds
 
City
 
State
 
Postal Code
 
Property Type
 
Occupancy
 
Sales Price
 
Original Appraised
Property Value
 
Original Property
Valuation Type
1000938
 
4
     
149947.04
 
5847.75
 
0.246991
     
1
 
100.000000
 
DALLAS
 
TX
 
75229
 
1
 
1
 
880000.00
 
880000.00
 
3
1000938
 
4
     
233426.01
 
8637.59
 
0.285427
     
1
 
100.000000
 
HUNTINGTON BEACH
 
CA
 
92648
 
7
 
1
 
1435000.00
 
1435000.00
 
3
1000938
 
4
     
166517.20
 
6957.61
 
0.330748
     
1
 
0.000000
 
CHICAGO
 
IL
 
60613
 
1
 
1
     
1150000.00
 
3
1000938
 
4
     
52785.57
 
4396.51
 
0.172162
     
1
 
0.000000
 
HEATH
 
TX
 
75032
 
7
 
1
     
715000.00
 
3
1000938
 
4
     
153105.80
 
7612.74
 
0.245548
     
1
 
0.000000
 
FUQUAY VARINA
 
NC
 
27526
 
1
 
1
     
1100000.00
 
3
1000938
 
4
     
40187.91
 
7693.96
 
0.230821
     
1
 
0.000000
 
ALLEN
 
TX
 
75013
 
7
 
1
     
895000.00
 
3
1000938
 
4
     
331822.38
 
6666.00
 
0.199980
     
1
 
100.000000
 
BATON ROUGE
 
LA
 
70808
 
1
 
1
 
1090000.00
 
1130000.00
 
3
1000938
 
4
     
315836.13
 
8917.80
 
0.286410
     
1
 
0.000000
 
ARCADIA
 
CA
 
91006
 
1
 
1
     
1720000.00
 
3
1000938
 
4
     
1044175.26
 
8983.68
 
0.280731
     
1
 
0.000000
 
UNIVERSITY PARK
 
TX
 
75225
 
1
 
1
     
1560000.00
 
3
1000938
 
4
     
953142.53
 
14099.89
 
0.290187
     
1
 
100.000000
 
NEWPORT COAST
 
CA
 
92657
 
3
 
1
 
2200000.00
 
2200000.00
 
3
1000938
 
4
     
258242.43
 
10509.68
 
0.414861
     
1
 
100.000000
 
SAN ANTONIO
 
TX
 
78257
 
7
 
1
 
1173000.00
 
1250000.00
 
3
1000938
 
4
     
269618.20
 
10445.79
 
0.334265
     
1
 
100.000000
 
GLENCOE
 
IL
 
60022
 
1
 
1
 
1260000.00
 
1300000.00
 
3
1000938
 
4
     
248958.37
 
8174.08
 
0.445859
     
1
 
100.000000
 
TERRELL HILLS
 
TX
 
78209
 
1
 
1
 
1060000.00
 
1100000.00
 
3
1000938
 
4
     
248074.72
 
5738.12
 
0.382541
     
1
 
100.000000
 
DALLAS
 
TX
 
75287
 
7
 
1
 
620000.00
 
650000.00
 
3
1000938
 
4
     
132126.37
 
8326.19
 
0.226354
     
1
 
100.000000
 
DESTIN
 
FL
 
32541
 
7
 
2
 
735000.00
 
750000.00
 
3
1000938
 
4
     
204147.86
 
8074.05
 
0.200712
     
1
 
100.000000
 
PARADISE VALLEY
 
AZ
 
85253
 
7
 
1
 
1525000.00
 
1600000.00
 
3
1000938
 
4
     
20586.11
 
6246.10
 
0.401377
     
1
 
100.000000
 
AUSTIN
 
TX
 
78731
 
1
 
1
 
590000.00
 
610000.00
 
3
1000938
  
4
   
  
83042.53
  
5202.33
  
0.304538
  
 
  
1
  
40.520000
  
WINCHESTER
  
MA
  
1890
  
1
  
1
  
789000.00
  
790000.00
  
3



Primary Servicer
 
Original Property
Valuation Date
 
Original Automated
Valuation Model
(AVM) Model Name
 
Original AVM
Confidence Score
 
Most Recent
Property Value2
 
Most Recent
Property Valuation
Type
 
Most Recent
Property Valuation
Date
 
Most Recent AVM
Model Name
 
Most Recent AVM
Confidence Score
 
Original CLTV
 
Original LTV
 
Original Pledged
Assets
 
Mortgage Insurance
Company Name
 
Mortgage Insurance
Percent
 
MI: Lender or
Borrower Paid?
 
Pool Insurance Co.
Name
 
Pool Insurance Stop
Loss %
1000938
 
20110311
                             
0.750000
 
0.750000
 
0
     
0
           
1000938
 
20110404
                             
0.675958
 
0.675958
 
0
     
0
           
1000938
 
20110418
                             
0.800000
 
0.669565
 
0
     
0
           
1000938
 
20100819
                             
0.734196
 
0.734196
 
0
     
0
           
1000938
 
20101210
                             
0.697727
 
0.697727
 
0
     
0
           
1000938
 
20101209
                             
0.787989
 
0.787989
 
0
     
0
           
1000938
 
20110427
                             
0.700000
 
0.700000
 
0
     
0
           
1000938
 
20110329
                             
0.700000
 
0.700000
 
0
     
0
           
1000938
 
20110421
                             
0.640801
 
0.640801
 
0
     
0
           
1000938
 
20110429
                             
0.750000
 
0.750000
 
0
     
0
           
1000938
 
20110426
                             
0.800000
 
0.800000
 
0
     
0
           
1000938
 
20110428
                             
0.792857
 
0.792857
 
0
     
0
           
1000938
 
20110426
                             
0.800000
 
0.800000
 
0
     
0
           
1000938
 
20110511
                             
0.800000
 
0.800000
 
0
     
0
           
1000938
 
20110507
                             
0.750000
 
0.750000
 
0
     
0
           
1000938
 
20110512
                             
0.700000
 
0.700000
 
0
     
0
           
1000938
 
20110607
                             
0.800000
 
0.800000
 
0
     
0
           
1000938
  
20110620
   
  
 
  
 
  
 
  
 
  
 
  
 
  
0.800000
  
0.800000
  
0
  
 
  
0
  
 
  
 
  
 



Primary Servicer
 
MI Certificate
Number
 
Updated DTI
(Front-end)
 
Updated DTI
(Back-end)
 
Modification
Effective Payment
Date
 
Total Capitalized
Amount
 
Total Deferred
Amount
 
Pre-Modification
Interest (Note) Rate
 
Pre-Modification P&I
Payment
 
Pre-Modification
Initial Interest Rate
Change Downward
Cap
 
Pre-Modification
Subsequent Interest
Rate Cap
 
Pre-Modification
Next Interest Rate
Change Date
 
Pre-Modification I/O
Term
 
Forgiven Principal
Amount
 
Forgiven Interest
Amount
 
Number of
Modifications
 
Cash To/From Brrw at Closing
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
                                                               
1000938
  
     
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 



Primary Servicer
 
Brrw - Yrs at in Industry
 
CoBrrw - Yrs at in Industry
 
Junior Mortgage Drawn Amount
 
Maturity Date
 
Primary Borrower Wage Income (Salary)
 
Primary Borrower Wage Income (Bonus)
 
Primary Borrower Wage Income (Commission)
 
Co-Borrower Wage Income (Salary)
 
Co-Borrower Wage Income (Bonus)
 
Co-Borrower Wage Income (Commission)
 
Originator Doc Code
 
RWT Income Verification
 
RWT Asset Verification
1000938
 
9.6
 
12
 
0.00
 
4/1/2041
 
6667.00
 
9776.00
     
7233.00
         
Full
 
2 years
 
2 Months
1000938
 
14
 
15.1
 
0.00
 
5/1/2041
 
27228.00
         
1899.00
         
Full
 
2 years
 
2 Months
1000938
 
15
 
10.2
 
150000.00
 
6/1/2041
             
19593.00
         
Full
 
2 years
 
2 Months
1000938
 
30
     
0.00
 
9/1/2040
 
24182.00
                     
Full
 
2 years
 
2 Months
1000938
 
10
     
0.00
 
2/1/2041
 
17250.00
 
13753.00
                 
Full
 
2 years
 
2 Months
1000938
 
7.5
     
0.00
 
1/1/2041
 
33333.00
                     
Full
 
2 years
 
2 Months
1000938
 
23
     
0.00
 
6/1/2041
 
33333.33
                     
Full
 
2 years
 
2 Months
1000938
 
15
 
13
 
0.00
 
6/1/2041
 
6986.53
         
24150.00
         
Full
 
2 years
 
2 Months
1000938
 
15
     
0.00
 
6/1/2041
 
32924.00
                     
Full
 
2 years
 
2 Months
1000938
 
14
 
22
 
0.00
 
6/1/2041
 
40018.00
         
8571.00
         
Full
 
2 years
 
2 Months
1000938
 
9.5
     
0.00
 
6/1/2041
 
12500.00
     
12833.00
             
Full
 
2 years
 
2 Months
1000938
 
4
     
0.00
 
6/1/2041
 
31250.00
                     
Full
 
2 years
 
2 Months
1000938
 
7
     
0.00
 
7/1/2041
 
18333.33
                     
Full
 
2 years
 
2 Months
1000938
 
5
     
0.00
 
6/1/2041
 
15000.00
                     
Full
 
2 years
 
2 Months
1000938
 
20
     
0.00
 
6/1/2041
 
36784.00
                     
Full
 
2 years
 
2 Months
1000938
 
11
     
0.00
 
6/1/2041
                         
Full
 
2 years
 
2 Months
1000938
 
12
 
15
 
0.00
 
7/1/2041
 
4555.03
         
10339.64
 
667.00
     
Full
 
2 years
 
2 Months
1000938
  
1.8
   
  
0.00
  
8/1/2041
  
17195.16
  
                   
Full
 
2 years
 
2 Months



 
13

--------------------------------------------------------------------------------

 

ATTACHMENT 2


PURCHASE AGREEMENT
 
(Please refer to Exhibit 10.15 to Form 8-K filed by the Issuing Entity on
September 26, 2011)
 
 
 

--------------------------------------------------------------------------------

 